Ladner, J.,
dissenting. — For the reasons set forth in my adjudication which I need not now repeat, I dissent from the ruling of the majority that the Lockwood bequest was not intended to be in trust but to be an outright gift to a beneficiary mis-described as a “Spiritualistic College to Educate Mediums.” In arriving at their conclusion, to my view, the majority have failed to note the distinction which our Supreme Court has consistently observed in construing bequests to private as opposed to charitable and religious trusts. In the former the intent of testator to create a trust must appear with reasonable clarity. In the latter it is presumed and the contrary must be clearly stated: White’s Estate, 340 Pa. 92, 96 (1940).
In Baughman’s Estate, 281 Pa. 23, it was said (p. 29) : “ ‘. . . a gift to a charitable or religious institution, without declaring the use, . . . [is] a gift for the uses for which the institution was created, under the inference that the donor adopted or intended such use, because he knew that the institution could not devote his bounty to any other purpose.’ ”
For a comprehensive review of the early cases, see Lawson’s Estate, 264 Pa. 77, where it was held that a bequest without any mention of a trust was not to be construed as an outright gift but as being necessarily in trust because the legatee was a charitable corporation. See also Kortright’s Estate (No. 2), 237 Pa. 143, 149, where it was said of a gift absolute in form: “. . . as the ap-pellees were created for religious and charitable purposes, and for such purposes alone, the bequests to them are for charitable and religious uses alone, and cannot be devoted to or used for any other purposes.”
The rulings by the courts of other States to the contrary as, e. g., New York, are clearly and logically explained by 2 Bogert on Trusts and Trustees, sec. 324, as *627being due to the desire of such courts to escape the effect of rigorous mortmain statutes prohibiting bequests in trust for charitable or religious uses. In such States, in order to prevent the gift from failing as invalid, they are customarily construed as absolute gifts, and even express words of trust have been overridden in an anxiety to support the gift. In Pennsylvania, however, the British mortmain statutes were never enforced (The Domestic and Foreign Missionary Society’s Appeal, 30 Pa. 425, 434, and see Magill v. Brown, Brightly’s Rep. 347), and our own legislation is so consistently liberal as to require no artifice to circumvent them. But always have we reserved the right to scrutinize the purposes of such trusts and restrict or strike down such as were against the policy and welfare of the public: Taylor v. Hoag et al., 273 Pa. 194; Knight’s Estate, 159 Pa. 500; Zeisweiss v. James et al., 63 Pa. 465; Boulevard From Second Street, 230 Pa. 491; Restatement of Trusts, §§371, 377.
When therefore the Attorney General, representing the Commonwealth (which under our system of government is itself the “Visitor” of charities), apprehended that the bequest in question might be used to spawn forth “mediums” to prey upon the confiding or gullible part of the public, the auditing judge felt impelled to inquire to what extent these apprehensions were justified, though it would have been far easier to have emulated Pontius Pilate and washed his hands of the question by seizing on the suggestion that there was no charitable trust intended. Nor could this responsibility be evaded because the trust was designed to be carried out in another State, for the effect of the finished product, i. e., the “mediums” thus educated, could by no means be expected to confine their practices to that State alone.
As a result of the inquiry thus made, it clearly appeared that there were two classes of mediums: The physical manifestation mediums who, for gain, produce by trickery various physical manifestations such as written messages, knocks, raps, trumpet blowing, etc., pur*628porting to come from a “called for spirit,” and by such fraud and systematic deception impose on the credulity of those whose minds have been weakened by sickness or age, or perhaps the overwhelming grief of the untimely death of a loved one. The other class of mediums are the so-called inspirational or mental type, of medium. These claim the power to receive, through the mind, spirit communication. They -resort to no trickery or artificial means to prove their claimed power, and whether they actually possess it or not must be taken on faith. As to them the adjudication says:
“It may be said that the extent to which mind can communicate with mind, or living mind with the minds of the past, or, as some psychologists call it, The universal mind’, has not been fully explored. The auditing judge is unwilling to affirm that finite mind cannot communicate with infinite, or spirit minds, if they exist. All he can say is that proof of such communication has so far not yet been established.”
To educate the first class of mediums, the auditing judge concluded, was against public policy, but this was not true of the second class, for the reasons more fully discussed in the adjudication. Pursuant to that conclusion, the order quoted in the majority opinion was entered.
In re Wanamaker Institute of Industries, 36 D. & C. 406, 412, cited by the majority, presents no inconsistent views to those here expressed. All that case decided was that where by the terms of a will trustees were directed to be discharged of all responsibility upon payment of a bequest to a charitable corporation of a certain type, did so, and were discharged, this court had no further jurisdiction many years thereafter to require the recipient to file an account of all of its assets upon petition of another charitable corporation, alleging that the said recipient had ceased to perform its chartered functions. We indicated, however (see page 412), that our ruling might be otherwise where such right was reserved by condition attached to the award. Here the auditing judge proposed *629to attach appropriate conditions to the award ultimately to be made, which would be effective to retain the jurisdiction in this court to see that the bequest would not be used in a manner contrary to public interest.
The fact that testator and his mother attended the summer meetings of claimant, saw its printed programs, and were familiar with its various activities warrants the belief that he was also familiar with its correct corporate title. The use of the term “Spiritualistic College to Educate Mediums” would therefore presumptively indicate the particular phase of activity he wished to encourage. The ruling of the majority ignores this and its unrestricted award will permit the use of the bequest for any other of the claimant’s various activities, some of which are far removed from the particular purpose which testator intended to support.
I would dismiss all exceptions.